Appeal by employer and carrier from a decision and award of *960the Workmen’s Compensation Board of death benefits. At the time of the accident and subsequent death, deceased was the driver of a tractor-trailer unit which the employer had leased from a third party. Pursuant to the terms of this lease and in the light of other facts disclosed by the record, it is clear than an employer-employee relationship existed between the deceased and Interstate Motor Freight System. It is likewise clear from the record that although the nature of the work of deceased was transitory and occasionally took him outside the State, it was incidental to the employer’s business within the State where deceased had been hired and where he lived. His employment was, therefore, within the State of New York and the claim comes within the jurisdiction of the board. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffeman, Brewster, Deyo and Coon, JJ. [See post, p. 1067.]